                Case 2:20-sw-00905-DB Document 4 Filed 10/29/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney                                                FILED
 3 501 I Street, Suite 10-100
                                                                                   Oct 29, 2020
   Sacramento, CA 95814                                                        CLERK, U.S. DISTRICT COURT
 4 Telephone: (916) 554-2700                                                 EASTERN DISTRICT OF CALIFORNIA

   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
   IN THE MATTER OF THE SEARCH OF 7719                   CASE NO. 2:20-SW-905 DB
11 52ND AVENUE, SACRAMENTO,
   CALIFORNIA, AS DESCRIBED IN                           ORDER REGARDING MOTION TO UNSEAL
12 ATTACHMENT A-1

13

14

15

16          The United States’ motion to unseal this case is GRANTED.

17          The court further FINDS that the original search warrant, application, and affidavit contain

18 personal identifying information. Therefore, the court ORDERS that those materials shall remain under

19 seal. The clerk shall file on the public docket the redacted version of the search warrant, application,

20 and affidavit which accompanies the United States’ motion to unseal.

21

22

23            October 29, 2020
      DATED: ______________________

24                                                               Hon.
                                                                 H n. Jeremyy D. Peterson
                                                                 Ho
                                                                 United
                                                                 U i dS States Magistrate
                                                                               M i        JJudge
                                                                                             d
25

26

27

28

                                                         1
